Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the site adjacent to the target site" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the site adjacent to the target site” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (US 2021/0321916 A1) in view of Lee et al. (US 2008/0241262 A1).
Regarding claim 1, Kendall teaches a method of altering the electric impedance to an alternating electric field in a target site of a subject (the electric field is composed of alternating current signals that are used for stimulation [0393, 0410, 0447, 0451]. Furthermore, the frequency of the alternating current can affect the impedance level of the target [0342, 0441, 0447-0449]. Specifically, it is noted that different impedance information can be derived depending on the frequency of the alternating current signal [0447-0449]), comprising 
a. introducing a nanoparticle to a target site in the subject (the one or more microstructures may include treatment materials, such as nanoparticles [0300-0302]. Furthermore, the microstructures are inserted into the subject [0300-0302, 0308]); and 
b. applying an alternating electric field to the target site of the subject (the electrical stimulation field is applied to dissolve the coating on the microstructure and thereby deliver the treatment materials [0300-0302]. As stated previously above, the treatment materials are defined as nanoparticles [0302]. Furthermore, the stimulation signals are composed of alternating current signals [0393, 0410, 0447, 0451]), wherein the electric impedance in the target site of the subject to the alternating current is altered (the frequency of the stimulation signal may affect the impedance level of the target [0342, 0441, 0447-0449]. Specifically, it is noted that different impedance information can be derived depending on the frequency of the alternating current signal [0447-0449]). 
Kendall does not explicitly teach the nanoparticle to be conductive. 
The prior art by Lee is analogous to Kendall, as they both teach nanoparticles that are used for tissue treatment ([0076]). 
Lee teaches the nanoparticles to be conductive ([0057, 0159, 0193]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Kendall’s nanoparticles to comprise a conductive material, as taught by Lee. The advantage of such modification will allow for killing cells and/or tissue for diagnostic and therapeutic applications. Specifically, the therapeutic applications may consist of treating cancer and other diseases (see paragraphs [0051, 0193, 0195] by Lee). 
Regarding claim 5, Kendall in view of Lee suggests the method of claim 1. Lee teaches introducing a non-conductive nanoparticle to a site in the subject ([0168, 0195]); and
 Kendall in view of Lee suggests applying an alternating electric field to the site in the subject (Lee teaches an electric field that is applied to the nanoparticles [0195]. Specifically, Lee’s electric field is not explicitly defined as an alternating electric field. However, Kendall teaches the use of alternating electric field that is applied to the target site and the nanoparticles [0300-0302, 0393, 0451]). 
Kendall and Lee do not explicitly teach introducing the non-conductive nanoparticle to a site adjacent to the target site; and 
applying the alternating electric field to the site adjacent to the target site. 
The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to try to apply Lee’s non-conductive nanoparticle ([0168, 0195]) and Kendall’s alternating electric field ([0300-0302, 0393, 0451]) at an adjacent site (MPEP 2143). The advantage of such modification may provide an improved treatment therapeutic treatment (see the advantages of the nanoparticles and the electrical currents within paragraphs [0301-0302] by Kendall). Alternatively, this modification may allow for delivering two different types of treatments. For example, the target site may receive a therapeutic treatment and the adjacent site may receive a cosmetic treatment (see paragraphs [0301-0302] by Kendall).     

5. 	Claims 2, 4, 6-7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. in view of Lee et al., further in view of Wagner et al. (US 2008/0046053 A1).
Regarding claim 2, Kendall in view of Lee suggests the method of claim 1. Kendall and Lee do not explicitly teach wherein the current density and/or power loss density in the target site of the subject to the alternating current is altered. 
The prior art by Wagner is analogous to Kendall, as they both teach the use of an electric field that is applied to the subject’s tissue ([0032]). 
Wagner teaches wherein the current density in the target site of the subject to the alternating current is altered (the current density is altered [0032, 0034, 0053]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Kendall’s alternating current to cause a change in the current density, as taught by Wagner. The advantage of such modification will allow for interacting with electrically receptive cells or receptors within the cell to influence protein transcription processes and alter the genetic content of the cells (see paragraph [0053] by Wagner). 
Regarding claim 4, Kendall in view of Lee suggests the method of claim 1. Kendall and Lee do not explicitly teach wherein the conductivity in the target site is increased. However, Wagner teaches an electric source that can alter the conductivity in the tissue or target site ([0015, 0020-0021]). The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to try to use Wagner’s electric source to increase the conductivity in the target site. The advantage of this modification may improve the treatment of an acute injury (see paragraph [0049] by Wagner). 
Regarding claim 6, Wagner teaches wherein the current density in the target site of the subject to the alternating current is altered (the current density is altered [0032, 0034, 0053]).
Regarding claim 7, Kendall in view of Lee suggests the method of claim 4. Kendall and Lee do not explicitly teach wherein the conductivity is decreased in the site adjacent to the target site. However, Wagner teaches an electric source that can alter the conductivity in the tissue ([0015, 0020-0021]). The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to try to use Wagner’s electric source to decrease the conductivity in the adjacent tissue site. This modification is beneficial, as decreasing the electrical conductivity in the tissue may reduce the risk of damaging the tissue during longer treatment sessions. Furthermore, this modification may reduce the possibility of the subject having discomfort during the stimulation treatment. 
Regarding claim 9, Kendall in view of Lee suggests the method claim 4. Kendall and Lee do not explicitly teach wherein the conductivity is increased in the target site. However, Wagner teaches an electric source that can alter the conductivity in the tissue or target site ([0015, 0020-0021]). The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to try to use Wagner’s electric source to increase the conductivity in the target site. The advantage of this modification may improve the treatment of an acute injury (see paragraph [0049] by Wagner).
Regarding claim 11, Lee teaches wherein the non-conductive nanoparticle is not a ferroelectric nanoparticle (the non-conductive nanoparticle comprises a mono disperse colloidal silica material [0168]). 
Regarding claim 13, Kendall in view of Lee suggests the method of claim 4. Kendall and Lee do not explicitly teach wherein the conductivity in the target site is decreased. However, Wagner teaches an electric source that can alter the conductivity in the tissue or target site ([0015, 0020-0021]). The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to try to use Wagner’s electric source to decrease the conductivity in the target site. This modification is beneficial, as decreasing the electrical conductivity in the tissue may reduce the risk of damaging the tissue during longer treatment sessions. Furthermore, this modification may reduce the possibility of the subject having discomfort during the stimulation treatment. 
6. 	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. in view of Lee, further in view of Dhillon (US 2014/0121728 A1).
Regarding claim 3, Kendall in view of Lee suggests the method of claim 1. Kendall and Lee do not explicitly teach wherein the impedance in the target site is lowered.
The prior art by Dhillon is analogous to Kendall, as they both teach electrical fields that are used to treat a target area of the tissue ([0058]). 
	Dhillon teaches wherein the impedance in the target site is lowered ([0086]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Kendall’s impedance to be lowered in the target site, as taught by Dhillon. The advantage of such modification will decrease tissue damage and minimize pain experienced by the user (see paragraph [0086] by Dhillon). 
	Regarding claim 10, Dhillon teaches wherein the impedance in the target site is decreased ([0086]). 

7. 	Claims 8, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. in view of Lee, further in view of Schmidt et al. (US 2019/0117973 A1)
	Regarding claim 8, Kendall in view of Lee suggests the method of claim 4. Kendall and Lee do not explicitly teach wherein the impedance in the site adjacent to the target site is increased.  
	The prior art by Schmidt is analogous to Kendall, as they both teach electric fields that are configured for tissue treatment ([0093]). 
	Schmidt teaches wherein the impedance in the site adjacent to the target site is increased (the impedance of the non-cancerous tissue may be increased by an alternating electric field [0051, 0093, 0122]. Specifically, the non-cancerous tissue is in proximity to the target site or cancerous tumor [0093]. Furthermore, the increase of the impedance within the non-cancerous tissue will indicate that the electric field therapy is effectively decreasing the size of the cancerous tumor [0093]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively field to modify the adjacent site suggested by Kendall in view of Lee to comprise an increased impedance, as taught by Schmidt. The advantage of such modification will indicate that the electric field therapy is effectively decreasing the size of a cancerous tumor (see paragraph [0093] by Schmidt). 
	Regarding claim 12, Schmidt teaches wherein the impedance in the target site is increased ([0053, 0093]). 
	Regarding claim 14, Schmidt teaches wherein the alternating electric field is a tumor-treating field (the alternating field is configured for treating a cancerous tumor [0051, 0053, 0122]).
	Regarding claim 16, Schmidt teaches wherein the target site is a tumor target site ([0053]). 	
	Regarding claim 17, Schmidt teaches wherein the altered electric impedance in the tumor target site of the subject to the alternating current results in an increased mitotic effect of the alternating electric field in the tumor target site (the alternating electric fields can disrupt mitosis within the cancerous tumor [0051, 0064, 0122]. Specifically, the alternating electric field can increase the impedance within the cancerous tumor which is indicative of tumor regression [0053]). 

8. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. in view of Lee et al., further in view of Soikum et al. (US 2013/0261683 A1).
Regarding claim 15, Kendall in view of Lee suggests the method of claim 4. Kendall and Lee do not explicitly teach wherein the nanoparticles are nanoparticles that increase tissue permittivity.
The prior art by Soikum is analogous to Kendall, as they both the use of an electric field and nanoparticles to treat a subject’s tissue ([0038, 0041, 0052, 0214]).
Soikum teaches wherein the nanoparticles are nanoparticles that increase tissue permittivity (the nanoparticles comprise a high permittivity with respect to the target cells and a surrounding environment ([abstract, 0019, 0052, 0059]. Furthermore, the high permittivity will cause death of the target cells [0019, 0052, 0059]. Specifically, the target cells may be in the region of a tumor [0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the nanoparticles suggested by Kendall in view of Lee to increase tissue permittivity, as taught by Soikum. The advantage of such modification will cause the death of the target cells within a tumor (see paragraphs [0019, 0043, 0052, 0059] by Soikum). 


Statement on Communication via Internet
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
10. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792